Title: To Thomas Jefferson from Chauncy Hall, 2 October 1804
From: Hall, Chauncy
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Wallingford in New Haven in ConnecticutOctober 2d AD1804
               
               Haveing wrot to You on the following Subject and not receiveing an Answer I hope that my Integrity may Plead an Excuse for troubling You with this
               in the first Letter I enclosed a Plan on which I beleive a Perpetual Motion may be made which will be regular and the source Sufficient to Carry a time Piece and on that I believe the Calculation of Longitude may be made as Easy and Accurate as that of Lattitude It appears to me to be Certain that there is but two Powers Active and that all Motion is made by them and that they are Equil and may be Brought to act in one direction round a Circle as may appear by the Plan in the first Letter
               The Experiment will Decide the Qestion but I am not a Mechanik and not being Personally acquainted with any one that Can do the Work therefore I am not able to Decide the Experriment without Some Assistance If my first Letter has bin Receiv’d by You I wish if it  Your Pleasure that You would write the ctions whitch may be Made against it
               and if the Letter has not bin Rec’d and it is Your Mind to inform me of it I will Draw another and Send to you though I am not able to Communicate my Ideas with my Pen Yet I wish to have the Satisfaction of its being tryed for I Cannot find any thing that will Prevent it from answering the Design
               So I Remain Your Humble Servant
               
                  
                     Chauncy Hall
                  
                  of Merriden
               
            